Citation Nr: 1550493	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been added to the record to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Megan A. Granger, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In a February 2008 decision, the Board denied the Veteran's appeal as to entitlement to service connection for PTSD.  

2.  Evidence added to the record since the February 2008 Board decision, that is not cumulative or redundant of evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for PTSD and does not raise a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The February 2008 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. 7104(b) (West 2014); § 38 C.F.R. § 20.1100(a) (2015).

2.  As new and material evidence has not been submitted, the criteria to reopen a previously denied claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in a letter sent to the Veteran in December 2010.  The letter provided adequate notice as to substantiating a claim of entitlement to service connection, including the notice specified at 38 C.F.R. § 3.304(f)(5) for claims of entitlement to service connection for PTSD based on in-service personal assault stressors.  The letter also provided adequate notice as to what was required to reopen the previously denied claim of entitlement to service connection for PTSD, as specified in Kent v. Nicholson, 20 Vet. App. (1) (2006).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are service personnel records and records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  It is noted that the Veteran's representative, in an April 2014 VA Form 9, asked that VA try to obtain records associated with the Veteran's claim for disability benefits from the SSA.  In an October 2015 letter, she reported that she had tried to obtain the records but the SSA informed her that they were destroyed in April 2012.  As stated, the records associated with his claim for benefits from the SSA, including records addressing his psychiatric condition, are associated with the claims file and have been since 2006.  

In this case, the Board declines to reopen the claim.  As such, VA has no duty to provide an examination or obtain a medical opinion.  See 38 U.S.C.A. § 5103A(f) (West 2014); 38 C.F.R. § 3.159(c)(4)(iii) (2015).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection - Reopening

In this case, VA first received a claim of entitlement to service connection for PTSD based on personal assault in January 2004.  The RO denied the claim in an April 2006 rating decision and he appealed to the Board.  The Board denied his appeal in a decision stamped on its face as mailed in February 2008.  It included notice of its decision to the Veteran's representative.  The Board decision subsumed the April 2006 RO decision.  See 38 C.F.R. § 20.1104 (2014).  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court did not reach the merits but rather it dismissed his appeal in an October 2009 Order, finding that the Veteran had not filed a timely Notice of Appeal.  

Other than where there are certain exceptions, not present in the instant case, decisions of the Board are final on the date of mailing stamped on the face of the decision. 38 C.F.R. § 20.100(a) (2015).  One exception is where the Chairman of the Board has ordered reconsideration of the Board decision.  The Veteran filed a motion for reconsideration of the February 2008 Board decision.  In November 2015, A Board Deputy Vice Chairman with delegate authority to rule on the motion denied the motion.  The February 2008 Board decision is final.  

Except as provided at 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b). (West 2014).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The reference to raising a reasonable possibility of substantiating the claim does not add an element beyond the new and material elements to reopening but rather informs the Board that in determining whether the submitted evidence meets the definition of new and material, the Board should take cognizance of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Court has explained that there is a low threshold for reopening a previously denied claim.  Id. at 117.  

Here, the threshold is not met.  Evidence added to the record since the February 2008 decision merely repeats previous assertions of the Veteran or argues from evidence already of record at the time of the February 2008 decision.  

Prior to the Board's February 2008 decision, the Veteran had reported that he was sexually assaulted twice by a senior hospital corpsman during his active service.  Of record at that time were the Veteran's service personnel records which include his performance reports.  

A November 2003 VA treatment note documents the Veteran's report that during his service as a Navy corpsman his superior officer molested him once and attempted to do so a second time.  He reported that he did not feel that he could tell anyone.   Initial diagnosis was depressive disorder, nos with an Axis II diagnosis of personality disorder.  In a statement dated in January 2004, the Veteran reported that he had been sexually assaulted during his first year of service in the U.S. Navy when he was seventeen years old.  

March 2004 notes document his report that he joined the U.S. Navy at seventeen years of age, was assigned to a ship, a senior hospital corpsman he was assigned to as an assistant invited him out drinking, he was drunk and had been sleeping when this individual put his hands down his pants and awakened him.  Later he observed a sailor dishonorably discharged for reporting a similar attack after someone observing the activity reported that it was consensual.  He reported that he feared this would happen to him if he reported the incident, and, besides, wanted this senior corpsman's referral to training.  As to the second incident, he reported that the senior individual was due to retire, asked the Veteran to go out to celebrate the retirement, the Veteran came to his place and when he awoke the senior individual was molesting him.  He reported that he escaped but did not report it because he saw how others were treated who did report such assaults.  He reported also that this caused him to distrust authority figures.  He reported that he had not told any one about the two attempted rapes until recently.  He also reported that he had no history of psychiatric treatment.  Finally, he reported that he recently moved after ending a seven year relationship and is not homeless and unable to work.  

May 2004 VA mental health outpatient treatment note documents the Veteran's report that he was sexually assaulted by a person senior to him in the Navy.  He reported nightmares and flashbacks concerning the alleged assault as well as other psychiatric symptoms.  Diagnoses were depressive disorder and PTSD.  Notes from this month also document the Veteran's explanation that he did not report the attempted rapes to anyone else because his father was a Baptist minister.  

These records were all associated with the claims file prior to the February 2008 Board decision.  

Included in the SSA records is a report, signed by "B.H.L.," Ph.D., that documents the Veteran's report that he had one suicide attempt in the 1980s.  Also included in those records is June 2004 VA treatment records document the Veteran's report that he had nervous breakdowns in the 1980s.  

In the April 2014 VA Form 9, the Veteran's representative contends that the SSA records draw a link between the Veteran's PTSD and his service.  She contended that the RO did not consider the SSA records in the context of his PTSD claim and that if the records can be obtained they should be considered constructively of record.  In October 2015 argument, the Veteran's representative stated that the SSA granted disabilty benefits based on a medical examination and that the Veteran believes that the examination drew a link between his PTSD and his service.  The representative stated that she attempted to get the records but the SSA told her they were destroyed in April 2012.  

The SSA records were associated with the claims file as of January 2006.  Indeed, the RO indicated in the April 2006 rating decision, a decision that addressed only the PTSD claim, and in the October 24, 2006 Statement of the Case, that addressed only the PTSD claim, that the SSA records were of record.  The SSA records include records signed by Dr. "R" of the Family Clinic, a Psychiatric Review Technique, signed by Dr. "R.G," and the report of a Psychological Evaluation dated in June 2004 signed by "B.H.L."  It is noted that in the April 2006 and October 2006 documents, the RO referred to records of Dr. "S," the Hepatitis Treatment Centers, and Digestive Care Associates in the context of the SSA records and the Board does not find records from those providers in the SSA records.  Regardless of whether the listing of those providers was an error on the RO's part, there is no indication that records associated with the Veteran's psychiatric state are missing.  Moreover, there is no indication that records from Dr. S., the Hepatitis Treatment Centers, or Digestive Care Associates are relevant to the claim that is the subject of this appeal.  

As the SSA records were of record at the time of the February 2008 Board decision, the argument concerning those records as new and material evidence is without merit.  

It is noted that apparently the Veteran's service treatment records were perhaps misplaced at the time of  April 2006 RO decision and the February 2008 Board decision as the RO stated so in the April 2006 decision and Board stated so in its decision.  There is a "document" in the Veterans Benefits Management System (VBMS), that electronically stores the claims file, that includes a Personnel Information Exchange System response with a completion date of December 12, 2002 and date stamped as received by VA on December 16, 2002.  That response indicates that the Veteran's service treatment records had been mailed to VA.  That VBMS document includes the Veteran's service treatment records and those records appear to be complete.  A March 2003 rating decision indicates that his service treatment records were reviewed.  

The service treatment records are associated with the claims file and have been reviewed by the Board.  The receipt date associated with the records in VBMS is in January 2010.  It does not matter that the service treatment records were previously not reviewed by the Board or the RO in 2008 and 2006 respectively.  The service treatment records do not relate to the occurrence of the alleged in-service personal assault.  Furthermore the Veteran has consistently stated that he did not report the assault during service.  The records are not relevant evidence.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that service records that do not include a report of military sexual trauma, where the veteran does not allege that he reported it during service, are not pertinent evidence that the assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1310-11 (Fed. Cir. 2013) (explaining pertinent evidence in terms of relevant evidence and stating that the absence of a report of military sexual trauma in service records does not tend to prove or disprove that the assault occurred.)  Evidence that is not even relevant is not material.

The service treatment records contain only reports of routine physical conditions - skin, gastrointestinal, vision, and upper respiratory symptoms and a left thumb injury.  The records are not new and material evidence.  As a matter of completeness, the Board acknowledges that the addition of service treatment records can have a significant effect if the claim is granted.  See 38 C.F.R. § 3.156(c) (2015).  However, that effect only occurs if the records are new and material evidence.  Here, they are not material evidence because they do not relate to an unestablished fact necessary to substantiate the claim.  

No evidence has been added to the record relevant to the occurrence of the alleged in-service stressor that is not duplicative or redundant of evidence already of record when the Board denied the appeal in February 2008.  Statements and VA treatment records that have been added to the file only repeat what the Veteran has already reported either directly to adjudicators or in the context of treatment records already associated at the time of the Board decision.  

The Board notes that the April 2006 and February 2008 decisions addressed the claim as the Veteran provided it - that he had PTSD as the result of an in-service personal assault; i.e., military sexual trauma.  It is recognized that the Veteran had Axis I diagnoses of a depressive disorder and PTSD at the time of those decisions.  The Board acknowledged these conditions in the February 2008 decision.  There is no new relevant distinct diagnosis not present at the time of the February 2008 decision.  There is no distinctly diagnosed relevant condition upon which to base a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (explaining that "the same factual basis" of 38 U.S.C.A. § 7104(b) refers to the diagnosis).  The Board's determination that there is no new and material evidence to reopen the claim denied in the February 2008 decision adjudicates this appeal.  

As evidence added to the record since the February 2008 Board decision is not new and material, the claim may not be reopened.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

The application to reopen a claim of entitlement to service connection for PTSD is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


